Exhibit 10.1
Execution Version
AMENDED AND RESTATED EMPLOYMENT AGREEMENT
     AGREEMENT, dated effective as of June 23, 2010, by and between Clear
Channel Communications, Inc. (the “Company”), CC Media Holdings, Inc.
(“Holdings”) and Mark P. Mays (“Executive”).
     WHEREAS, the Company, Holdings, and Executive previously entered into an
Amended and Restated Employment Agreement dated as of July 28, 2008, as further
amended effective January 20, 2009 (the “Existing Agreement”); and
     WHEREAS, the Company, Holdings, and Executive desire to amend and restate
the terms of the Existing Agreement, to be effective as of the Effective Date of
this Agreement.
     NOW, THEREFORE, in consideration of the premises and the mutual covenants
set forth below, the parties hereby amend and restate the Existing Agreement
effective as of the Effective Date as follows:
     1. Employment. The Company hereby agrees to continue to employ Executive in
the positions described in Section 3 below, and Executive hereby accepts such
continued employment, on the terms and conditions hereinafter set forth.
     2. Term. The period of employment of Executive by the Company under this
Agreement shall commence June 23, 2010 (the “Effective Date”) and shall have an
original term from the Effective Date through July 31, 2013 (the “Employment
Period”), and shall be extended thereafter only by written agreement of the
parties hereto. The Employment Period may be sooner terminated by either party
in accordance with Section 6 of this Agreement.
     3. Position and Duties. Executive shall continue to serve as Chief
Executive Officer of the Company and Holdings until the date on which the
Company and Holdings hire a new Chief Executive Officer to succeed him, and
thereafter shall continue as an employee of the Company and Holdings in the
position of Chairman. During the Employment Period, Executive shall report
solely and directly to the Board of Directors (the “Board”) of Holdings.
Executive’s powers and duties as Chief Executive Officer of the Company and
Holdings until the date on which the Company and Holdings hire a new Chief
Executive Officer to succeed him shall remain consistent with the powers and
duties previously held by Executive in the position of Chief Executive Officer.
As Chairman, Executive shall have the powers and duties as set forth in
Appendix A and such other duties and responsibilities as are consistent with
Executive’s position as Chairman as may be mutually agreed upon by Executive and
the Board of Holdings from time to time. Executive shall be provided with all
the support as shall be appropriate to perform the duties of his positions
provided herein, including, but not limited to: his office space, stenographic
and secretarial assistance and use of the Company-provided aircraft, all as
otherwise provided in Section 5 of this Agreement. Executive shall devote as
much of his working time, attention and energies during normal business hours
(other than absences due to illness or vacation) to satisfactorily perform his
duties for the Company. In particular, but not in limitation of the foregoing,
following the date on which Executive ceases to act as Chief Executive Officer
of the Company and Holdings, it is the expectation of the parties that Executive
shall work no less than 20% per month, on average of the average level of
services

-1-



--------------------------------------------------------------------------------



 



Execution Version
Executive performed over the preceding thirty-six (36) month period.
Notwithstanding the above, Executive shall be permitted, to the extent such
activities do not substantially interfere with the performance by Executive of
his duties and responsibilities hereunder or violate Section 11 hereof, to
(i) manage Executive’s personal, financial and legal affairs, (ii) serve on
civic or charitable boards or committees or on the Board of Directors of other
companies and their committees, subject to Section 11(b) herein (it being
expressly understood and agreed that Executive’s continuing to serve on any such
boards and/or committees on which Executive is serving, or with which Executive
is otherwise associated, as of the Effective Date shall be deemed not to
interfere with the performance by Executive of his duties and responsibilities
under this Agreement), and (iii) deliver lectures or fulfill speaking
engagements. During the Employment Period, Executive shall also serve as a
member of the Board and as Chairman of the Board of both the Company and
Holdings.
     4. Place of Performance. The principal place of employment of Executive
shall be at the Company’s principal executive offices in San Antonio, Texas.
     5. Compensation and Related Matters.
     (a) Base Salary and Bonus. During the Employment Period, the Company shall
pay Executive a base salary at a rate of not less than $1,000,000 per calendar
year (“Base Salary”). Executive’s Base Salary shall be paid in approximately
equal installments in accordance with the Company’s customary payroll practices.
The Compensation Committee of the Board of Holdings (the “Compensation
Committee”) shall review Executive’s Base Salary for increase (but not decrease)
no less frequently than annually and consistent with the executive compensation
practices and guidelines of the Company and Holdings. If Executive’s Base Salary
is increased by the Company, such increased Base Salary shall then constitute
the Base Salary for all purposes of this Agreement. In addition to Base Salary,
Executive shall be eligible to receive an annual bonus (the “Performance
Bonus”). The Performance Bonus for 2010 shall be paid according to the terms set
forth in Appendix B attached hereto. The Performance Bonus for any subsequent
year beyond 2010 shall be determined solely at the discretion of the Board of
Holdings, but shall not be less than $500,000 per year, provided that any
Performance Bonus for the year Executive’s employment is terminated for any
reason shall be prorated (based upon an amount of no less than $500,000 per
year). The Performance Bonus, shall be payable in one lump sum no later than
February 28 of the year following the year for which the Performance Bonus was
earned, except that any prorated Performance Bonus for the year Executive’s
employment is terminated for any reason shall be payable on the date of such
termination of employment.
     (b) Expenses and Perquisites. The Company shall promptly reimburse
Executive for all reasonable business expenses upon the presentation of
reasonably itemized statements of such expenses, in accordance with the
Company’s policies and procedures now in force or as such policies and
procedures may be modified generally with respect to senior executive officers
of the Company. In addition, during the Employment Period, Executive shall be
entitled to, at the sole expense of the Company, to use of a Company-provided
aircraft for personal travel, in accordance with the Aircraft Benefit Policy
dated June 23, 2010 (the “Aircraft Benefit”).

-2-



--------------------------------------------------------------------------------



 



Execution Version
     (c) Vacation. Executive shall be entitled to the number of weeks of paid
vacation per year that he was eligible for immediately prior to the date of this
Agreement, but in no event less than four (4) weeks annually provided that, upon
ceasing to act as Chief Executive Officer vacation shall be taken at the
Executive’s discretion. Vacation shall otherwise be governed by the policies of
the Company, as in effect from time to time. In addition to vacation, Executive
shall be entitled to the number of sick days and personal days per year that
other senior executive officers of the Company with similar tenure are entitled
to under the Company’s policies.
     (d) Services Furnished. During the Employment Period, the Company shall
furnish Executive with his existing office space, stenographic and secretarial
assistance and such other facilities and services no less favorable than what he
was receiving immediately prior to the date of this Agreement or, if better, as
provided to other senior executive officers of the Company (other than the
Chairman Emeritus).
     (e) Welfare, Pension and Incentive Benefit Plans. During the Employment
Period, subject to the terms of the applicable plan documents and generally
applicable Company policies, Executive (and his spouse and dependents to the
extent provided therein) shall be entitled to participate in and be covered
under all the welfare benefit plans or programs maintained by the Company from
time to time for the benefit of its senior executives (other than benefits
maintained exclusively for the Chairman Emeritus), including, without
limitation, all medical, hospitalization, dental, disability, accidental death
and dismemberment and travel accident insurance plans and programs. During the
Employment Period, the Company shall provide to Executive (and his spouse and
dependents to the extent provided under the applicable plans or programs) the
same type and substantially equivalent levels of participation and employee
benefits (other than severance pay plans and, except with the express consent of
the Board of Holdings, incentive bonus programs other than as explicitly set
forth in Section 5(a) hereof) as are being provided to other senior executives
(and their spouses and dependents to the extent provided under the applicable
plans or programs) on the Effective Date, subject to modifications affecting all
senior executive officers.
     (f) Amendments to Equity Incentive Awards.

  (i)   The side letter agreement (the “Letter Agreement”) dated July 29, 2008
by and among Holdings, Clear Channel Capital IV, LLC, Clear Channel Capital V,
L.P., L. Lowry Mays, Executive, Randall T. Mays, and the other parties thereto
relating to the Stockholders Agreement dated as of July 29, 2008 (the
“Stockholders Agreement”), is hereby amended to provide that (1) during the
30-day period starting on August 15, 2010, the Restricted Stock Put Option
pursuant to Section 7.3.1 of Exhibit A to the Letter Agreement may be exercised
with respect to 200,000 shares of Holdings stock identified on Appendix C
attached hereto (without regard to any conditions or restrictions set forth in
the Letter Agreement); and (2) after the exercise of the put option described in
clause (1) above, Section 7.3.1 of Exhibit A to the Letter Agreement shall apply
to 355,556 “Restricted Shares” granted to Executive on July 30, 2008 pursuant to
the Senior Executive

-3-



--------------------------------------------------------------------------------



 



Execution Version

      Restricted Stock Award Agreement dated July 30, 2008. On the Effective
Date (or within five days thereafter), the Company shall provide Executive with
a consent to this amendment to the Letter Agreement signed by a Requisite
Capital IV Majority (as such term is defined in the Stockholders Agreement) and
Executive shall provide the Company with a consent to this amendment to the
Letter Agreement signed by Executive’s Executive Designees (as such term is
defined in the Stockholders Agreement).     (ii)   On the Effective Date, the
parties shall execute an amendment to Executive’s Senior Executive Option
Agreement dated July 30, 2008 (the “Stock Option Agreement”) as necessary to
provide that upon Executive’s cessation of service as Chief Executive Officer,
with respect to the stock options granted by Holdings to Executive under the
Stock Option Agreement, one-half of the then outstanding Tranche 1 Options
(applied proportionately to each vesting date) and one-half of the then
outstanding Tranche 2 Options and then outstanding Tranche 3 Options (as such
terms are defined in the Stock Option Agreement) shall be automatically
terminated and of no further force and effect.     (iii)   On the Effective
Date, the parties shall execute such agreements and amendments to Executive’s
equity incentive awards and other documents as are necessary to provide that as
of the Effective Date all of Executive’s stock options relating to Holdings
stock that are not forfeited pursuant to paragraph 5(f)(ii) remain exercisable
(to the extent vested) through their full original term (but in no event after
the tenth anniversary of the date of grant) notwithstanding any agreement that
would limit the period of exercisability on account of termination of employment
(but otherwise subject to earlier termination in accordance with the terms of
Section 7 of Holdings’ 2008 Executive Incentive Plan and the corresponding
provisions of the stock option agreements).

     (g) Right to Purchase N616CC Aircraft. Executive shall have the following
rights and options with respect to the N616CC Aircraft:

  (i)   During the Employment Period, Executive shall have the right of first
refusal to purchase the N616CC Aircraft. In the event the Company, Holdings, or
any of their Affiliates receive a bona fide offer for the purchase of the N616CC
Aircraft, the Company shall give written notice of such offer to Executive. On
receipt of the notice, with respect to such offer, Executive shall have the
exclusive right and option, exercisable at any time during a period of fifteen
(15) days from the date of said notice to purchase the N616CC Aircraft under the
terms and conditions set forth in the bona fide offer (provided, however, that
Executive shall have the right, in his discretion, to substitute cash for the
fair market value

-4-



--------------------------------------------------------------------------------



 



Execution Version

    of any non-cash consideration (with such fair market value to be determined
based on the principles described in clause (ii) below)).     (ii)   If, at the
end of the Employment Period, the Company, Holdings, or any of their Affiliates
still own the N616CC Aircraft, Executive shall have the right and option to
purchase the N616CC Aircraft at fair market value. If the parties cannot agree
as to the amount of fair market value for the N616CC Aircraft, the fair market
value will be determined by an appraiser, appointed by agreement by both
Executive and the Company. If the parties cannot agree on an appraiser,
Executive and the Company shall each nominate one (1) appraiser, and the two
(2) appraisers shall then appoint a third appraiser, who will then determine the
fair market value of the N616CC Aircraft for purposes of this Section.     (iii)
  Notwithstanding any other provision in this Agreement to the contrary,
Executive’s rights and options under this Section 5(g) may be assigned and/or
transferred.     (iv)   If Executive purchases the N616CC Aircraft under
Section 5(g)(i) or 5(g)(ii), the Company shall use commercially reasonable
efforts to assign to Executive and/or his assignees the hanger lease that houses
the N616CC Aircraft.

     6. Termination. Executive’s employment hereunder may be terminated during
the Employment Period under the following circumstances:
     (a) Death. Executive’s employment hereunder shall terminate upon his death.
     (b) Disability. If, as a result of Executive’s incapacity due to physical
or mental illness, Executive shall have been substantially unable to perform his
duties hereunder notwithstanding the provision of reasonable accommodation for a
period of six (6) consecutive months, and within thirty (30) days after written
Notice of Termination is given after such six (6) month period Executive shall
not have returned to the substantial performance of his duties, the Company
shall have the right to terminate Executive’s employment hereunder for
“Disability”, and such termination in and of itself shall not be, nor shall it
be deemed to be, a breach of this Agreement.
     (c) Cause. The Company shall have the right to terminate Executive’s
employment for Cause by providing Executive with a written Notice of
Termination, and such termination in and of itself shall not be, nor shall it be
deemed to be, a breach of this Agreement. For purposes of this Agreement,
“Cause” shall mean:

  (i)   Willful or intentional engaging by Executive in material misconduct that
causes material and demonstrable injury, monetarily or otherwise, to the
Company, the Sponsor Group (as defined in the Stockholders Agreement) or any of
their respective Affiliates; or

-5-



--------------------------------------------------------------------------------



 



Execution Version

  (ii)   Executive’s conviction of, or a plea of nolo contendre to, a crime
constituting (A) a felony under the laws of the United States or any state
thereof; or (B) a misdemeanor involving moral turpitude that causes material and
demonstrable injury, monetarily or otherwise, to the Company; or     (iii)  
Executive’s committing or engaging in any act of fraud, embezzlement, or theft
against the Company or its Affiliates that causes material and demonstrable
injury, monetarily or otherwise, to the Company; or     (iv)   Executive’s
breach of any provision of Section 11 hereof that causes material and
demonstrable injury, monetarily or otherwise, to the Company.

Whether “Cause” exists shall be determined by at least a majority of the members
of the Board of the Company at a meeting of the Board called and held for such
purpose, provided that at least a majority of the members of the Board of
Holdings has determined prior to such meeting that Cause exists.
     (d) Good Reason. Executive may terminate his employment for “Good Reason”
by providing the Company with a written Notice of Termination. The following
events, without the written consent of Executive, shall constitute “Good
Reason”:

  (i)   Reduction in Executive’s Base Salary or a breach of Section 5(b) herein,
other than any isolated, insubstantial and inadvertent failure by the Company
that is not in bad faith and is cured within ten (10) business days after
Executive gives the Company notice of such event; or     (ii)   Substantial
diminution in Executive’s title, duties and responsibilities, other than any
isolated, insubstantial and inadvertent failure by the Company that is not in
bad faith and is cured within ten (10) business days after Executive gives the
Company notice of such event, except as contemplated by Section 3 of this
Agreement; or     (iii)   Failure by the Company to provide the Aircraft Benefit
pursuant to the terms of the Aircraft Benefit Policy dated June 23, 2010 or any
material breach of its obligations to provide such benefit, which is other than
insubstantial, inadvertent, not in bad faith and is not repeated; or     (iv)  
Transfer of Executive’s primary workplace outside the city limits of San
Antonio, Texas.

Executive expressly acknowledges and agrees that the expiration of the
Employment Period pursuant to Section 2 hereof, alone or in combination with the
transition of

-6-



--------------------------------------------------------------------------------



 



Execution Version
Executive’s duties to another employee during the twelve months immediately
preceding the expiration of the Employment Period, shall not constitute Good
Reason.
Executive expressly waives any rights he might otherwise have, under the
Existing Agreement or otherwise, to resign for Good Reason or otherwise receive
any compensation in the nature of severance or separation pay or benefits as a
result of his transition from Chief Executive Officer to Chairman, as
contemplated by Section 3 of this Agreement.
     (e) Without Cause. The Company shall have the right to terminate
Executive’s employment hereunder without Cause by providing Executive with a
Notice of Termination at least thirty (30) days prior to such termination, and
such termination shall not in and of itself be, nor shall it be deemed to be, a
breach of this Agreement. In the event of termination pursuant to this
Section 6(e), the Board of the Company may elect to waive the period of notice,
or any portion thereof, and, if the Board so elects, the Company will pay
Executive his Base Salary for the initial thirty (30) days of the notice period
or for any lesser remaining portion of such period, payable in accordance with
the regular payroll practices of the Company.
     (f) Without Good Reason. Executive shall have the right to terminate his
employment hereunder without Good Reason by providing the Company with a Notice
of Termination at least thirty (30) days prior to such termination, and such
termination shall not in and of itself be, nor shall it be deemed to be, a
breach of this Agreement. In the event of termination pursuant to this
Section 6(f), the Board of the Company may elect to waive the period of notice,
or any portion thereof, and, if the Board so elects, the Company will pay
Executive his Base Salary for the initial thirty (30) days of the notice period
or for any lesser remaining portion of such period, payable in accordance with
the regular payroll practices of the Company.
     7. Termination Procedure.
     (a) Notice of Termination. Any termination of Executive’s employment by the
Company or by Executive during the Employment Period (other than termination
pursuant to Section 6(a)) shall be communicated by written Notice of Termination
to the other party hereto in accordance with Section 15. For purposes of this
Agreement, a “Notice of Termination” shall mean a notice which indicates the
specific termination provision in this Agreement relied upon, and sets forth in
reasonable detail the facts and circumstances claimed to provide a basis for
termination of Executive’s employment under the provision so indicated. For the
avoidance of doubt, no notice of termination shall be required with respect to a
termination that occurs by reason of the expiration of the Employment Period.
     (b) Date of Termination. “Date of Termination” shall mean (i) if
Executive’s employment is terminated by his death, the date of death, (ii) if
Executive’s employment is terminated pursuant to Section 6(b), thirty (30) days
after Notice of Termination (provided that Executive shall not have returned to
the substantial performance of his duties during such thirty (30) day period),
and (iii) if Executive’s employment is terminated for any other reason, the date
on which a Notice of Termination is given or any later date set forth in such
Notice of Termination.

-7-



--------------------------------------------------------------------------------



 



Execution Version
     8. Compensation Upon Termination or During Disability. In the event
Executive is disabled or his employment terminates during the Employment Period,
the Company shall provide Executive with the payments and benefits set forth
below; provided, however, that any obligation of the Company to Executive under
Section 8(a), other than for Final Compensation, is expressly conditioned upon
Executive signing and returning to the Company a timely and effective release of
claims in the form attached hereto as Appendix D (by the deadline specified
therein (any such release submitted by such deadline, the “Executive Release of
Claims”)) and delivering it to the Company within thirty (30) days of the date
of his separation from service. Following the Company’s receipt of a timely and
effective Release of Claims, the Company and Holdings shall execute a release of
claims in favor of Executive in the form attached hereto as Appendix E (the
“Company Release of Claims”). The Executive Release of Claims required for
separation benefits in accordance with Section 8(a) creates legally binding
obligations on the part of Executive, and the Company and its Affiliates
therefore advise Executive and his beneficiary or legal representative, as
applicable, to seek the advice of an attorney before signing it.
     (a) Termination By the Company Without Cause or By Executive for Good
Reason. If Executive’s employment is terminated by the Company without Cause or
by Executive for Good Reason:

  (i)   the Company shall pay to Executive his Base Salary, Performance Bonus
and unused vacation pay accrued or prorated through the Date of Termination, and
shall reimburse Executive pursuant to Section 5(b) for reasonable business
expenses incurred but not paid prior to such termination of employment
(together, “Final Compensation”). The Final Compensation shall be paid in a lump
sum as soon as practicable following the Date of Termination, but in no event
later than two and a half months following the end of the taxable year including
the Date of Termination;     (ii)   in the event that Executive terminates
employment prior to receiving his 2010 Performance Bonus, he shall be eligible
to earn and receive his 2010 Performance Bonus as if he was employed through
December 31, 2010;     (iii)   provided Executive signs and returns a timely and
effective Release of Claims, thirty days following the Date of Termination, the
Company shall pay to Executive a lump-sum cash payment equal to four million
five hundred thousand dollars ($4,500,000);     (iv)   provided Executive signs
and returns a timely and effective Release of Claims, the Company shall maintain
in full force and effect, for the continued benefit of Executive and his
eligible dependents, for a period of three (3) years following the Date of
Termination the medical and hospitalization insurance programs in which
Executive and his dependents were participating immediately prior to the Date of
Termination, at the level in effect and upon substantially the same terms and
conditions (including without limitation contributions required by Executive for
such benefits) as existed immediately prior to the Date of Termination;

-8-



--------------------------------------------------------------------------------



 



Execution Version

      provided, that if Executive or his dependents cannot continue to
participate in the Company plans and programs providing these benefits, the
Company shall arrange to provide Executive and his dependents with the economic
equivalent of such benefits which they otherwise would have been entitled to
receive under such plans and programs (the “Continued Benefits”), provided, that
such Continued Benefits shall terminate on the date or dates Executive receives
equivalent coverage and benefits, without waiting period or pre-existing
condition limitations, under the plans and programs of a subsequent employer.
Notwithstanding anything to the contrary in this Section 8(a)(iii), the
aggregate value (as the same would be determined under Section 280G of the Code)
of the Continued Benefits shall in no event exceed Fifty Thousand Dollars
($50,000) (the “Aggregate Cap”); accordingly, the Company’s obligation to
provide the Continued Benefits shall cease once such value of the Continued
Benefits that have been provided to Executive and/or his dependents reaches the
Aggregate Cap, even if such date occurs prior to the three (3)-year anniversary
of the Date of Termination; and     (v)   in the event that Executive’s
termination of employment occurs prior to the expiration of the 30-day period
described in Section 5(f)(i)(1), the rights described in Section 5(f)(i)(1)
shall continue to apply and be made available until the end of such 30-day
period.

     (b) Termination By the Company for Cause or By Executive Without Good
Reason or by Expiration of the Term. If Executive’s employment is terminated by
the Company for Cause or by Executive other than for Good Reason or by
expiration of this Agreement under the first sentence of Section 2, the Company
shall pay Executive the Final Compensation at the time and in the manner set
forth in Section 8(a)(i) hereof. The Company shall have no further obligation to
Executive upon such termination under this Agreement.
     (c) Disability. During any period that Executive fails to perform his
duties hereunder as a result of incapacity due to physical or mental illness
(“Disability Period”), Executive shall continue to receive his full Base Salary
set forth in Section 5(a) until his employment is terminated pursuant to
Section 6(b), and the Company may, in its discretion, designate another
individual to act in Executive’s place, and such designation shall not
constitute Good Reason. In the event Executive’s employment is terminated for
Disability pursuant to Section 6(b), (i) the Company shall pay to Executive the
Final Compensation at the time and in the manner set forth in Section 8(a)(i)
hereof, and (ii) if such termination of employment occurs prior to the
expiration of the 30-day period described in Section 5(f)(i)(1), the rights
described in Section 5(f)(i)(1) shall continue to apply and be made available
until the end of such 30-day period. The Company shall have no further
obligation to Executive upon such termination under this Agreement.
     (d) Death. In the event Executive’s employment is terminated by his death,
(i) the Company shall pay the Final Compensation to Executive’s beneficiary,
legal representatives or estate, as the case may be, at the time and in the
manner set forth in

-9-



--------------------------------------------------------------------------------



 



Execution Version
Section 8(a)(i) hereof, and (ii) if Executive’s death occurs prior to the
expiration of the 30-day period described in Section 5(f)(i)(1), Executive’s
beneficiary, legal representatives, estate and owners of the shares described in
Appendix C, as the case may be, shall continue to have the rights described in
Section 5(f)(i)(1) until the end of such 30-day period. The Company shall have
no further obligation to Executive upon such termination under the Agreement.
     (e) Timing of Payments/Separation from Service. If at the time of
Executive’s separation from service, Executive is a “specified employee,” as
hereinafter defined, any and all amounts payable under this Section 8 in
connection with such separation from service that constitute deferred
compensation subject to Section 409A of Code (“Section 409A”), as determined by
the Company in its sole discretion, and that would (but for this sentence) be
payable within six months following such separation from service, shall instead
be paid on the date that follows the date of such separation from service by six
(6) months. For purposes of the preceding sentence, “separation from service”
shall be determined in a manner consistent with subsection (a)(2)(A)(i) of
Section 409A and the term “specified employee” shall mean an individual
determined by the Company to be a specified employee as defined in subsection
(a)(2)(B)(i) of Section 409A.
     9. Gross-Up Payment.

  (i)   Anything in this Agreement to the contrary notwithstanding, in the event
it shall be determined that any payment, award, benefit or distribution (or any
acceleration of any payment, award, benefit or distribution) to or for the
benefit of Executive provided under this Agreement or otherwise (the “Payments”)
would be subject to a twenty percent additional tax under Section 409A or any
interest or penalties are incurred by Executive with respect to such additional
tax (such additional tax, together with any such interest and penalties, are
hereinafter collectively referred to as the “409A Tax”), then the Company shall
pay to Executive an additional payment (a “Gross-Up Payment”) in an amount such
that after payment by Executive of all taxes (including any 409A Taxes) imposed
upon the Gross-Up Payment, Executive retains an amount of the Gross-Up Payment
equal to the sum of (x) the 409A Taxes, imposed upon the Payments and (y) the
product of any deductions disallowed because of the inclusion of the Gross-Up
Payment in Executive’s adjusted gross income and the highest applicable marginal
rate of income taxation for the calendar year in which the Gross-Up Payment is
to be made. For purposes of determining the amount of the Gross-Up Payment,
Executive shall be deemed to (A) pay federal income taxes at the highest
marginal rates of federal income taxes at the highest marginal rate of taxation
for the calendar year in which the Gross-Up Payment is to be made, (B) pay
applicable state and local income taxes at the highest marginal rate of taxation
for the calendar year in which the Gross-Up Payment is to be made, net of the
maximum reduction in federal income taxes which could be obtained from deduction
of such state and local taxes and (C) have otherwise allowable deductions for

-10-



--------------------------------------------------------------------------------



 



Execution Version

      federal income tax purposes at least equal to those which could be
disallowed because of the inclusion of the Gross-Up Payment in Executive’s
adjusted gross income.     (ii)   Anything in this Agreement to the contrary
notwithstanding, in the event it shall be determined that any payment, award,
benefit or distribution (or any acceleration of any payment, award, benefit or
distribution) to or for the benefit of Executive (the “Payments”) as a result of
the transactions consummated on July 30, 2008, pursuant to which BT Triple Crown
Merger Co., Inc. merged with and into the Company (the “Transaction”) would be
subject to the excise tax imposed by Section 4999 of the Internal Revenue Code
(the “Code”), or any interest or penalties are incurred by Executive with
respect to such excise tax (such excise tax, together with any such interest and
penalties, are hereinafter collectively referred to as the “Excise Tax”), then
the Company shall pay to Executive an additional payment (a “Gross-Up Payment”)
in an amount such that after payment by Executive of all taxes (including any
Excise Tax) imposed upon the Gross-Up Payment, Executive retains an amount of
the Gross-Up Payment equal to the sum of (x) the Excise Tax imposed upon the
Payments and (y) the product of any deductions disallowed because of the
inclusion of the Gross-Up Payment in Executive’s adjusted gross income and the
highest applicable marginal rate of federal income taxation for the calendar
year in which the Gross-Up Payment is to be made. For purposes of determining
the amount of the Gross-Up Payment, Executive shall be deemed to (A) pay federal
income taxes at the highest marginal rates of federal income taxes at the
highest marginal rate of taxation for the calendar year in which the Gross-Up
Payment is to be made, (B) pay applicable state and local income taxes at the
highest marginal rate of taxation for the calendar year in which the Gross-Up
Payment is to be made, net of the maximum reduction in federal income taxes
which could be obtained from deduction of such state and local taxes and
(C) have otherwise allowable deductions for federal income tax purposes at least
equal to those which could be disallowed because of the inclusion of the
Gross-Up Payment in Executive’s adjusted gross income.     (iii)   Subject to
the provisions of Section 9(i) and 9(ii), as applicable, all determinations
required to be made under this Section 9, including whether and when a Gross-Up
Payment is required, the amount of such Gross-Up Payment and the assumptions to
be utilized in arriving at such determinations, shall be made by a nationally
recognized public accounting firm that is selected by the Company (the
“Accounting Firm”) which shall provide detailed supporting calculations both to
the Company and Executive within fifteen (15) business days of the receipt of
notice from the Company or Executive that there has been a Payment, or such
earlier time as is

-11-



--------------------------------------------------------------------------------



 



Execution Version

      requested by the Company or Executive (collectively, the “Determination”).
All fees and expenses of the Accounting Firm shall be borne solely by the
Company, and the Company shall enter into any reasonable agreement requested by
the Accounting Firm in connection with the performance of the services
hereunder. The Gross-Up Payment under this Section 9 with respect to any
Payments made to Executive shall be made to the relevant tax authorities no
later than the date on which the 409A Tax or Excise Tax on such Payments is due
to the relevant tax authorities. If the Accounting Firm determines that no 409A
Tax or Excise Tax is payable by Executive, it shall furnish Executive with a
written opinion to such effect, and to the effect that failure to report the
409A Tax or Excise Tax, if any, on Executive’s applicable federal income tax
return should not result in the imposition of a negligence or similar penalty.  
  (iv)   As a result of the uncertainty in the application of Section 409A and
4999 of the Code at the time of the Determination, it is possible that Gross-Up
Payments which will not have been made by the Company should have been made
(“Underpayment”) or Gross-Up Payments are made by the Company which should not
have been made (“Overpayment”), consistent with the calculations required to be
made hereunder. In the event that Executive thereafter is required to make
payment of any Excise Tax, 409A Tax, or additional Excise Tax, the Accounting
Firm shall determine the amount of the Underpayment that has occurred and any
such Underpayment (together with interest at the rate provided in
Section 1274(b)(2)(B) of the Code) shall be promptly paid by the Company to or
for the benefit of Executive. In the event the amount of the Gross-Up Payment
exceeds the amount necessary to reimburse Executive for his Excise Tax or 409A
Tax, the Accounting Firm shall determine the amount of the Overpayment that has
been made and any such Overpayment (together with interest at the rate provided
in Section 1274(b)(2) of the Code) shall be promptly paid by Executive (to the
extent he has received a refund if the applicable Excise Tax or 409A Tax has
been paid to the Internal Revenue Service) to or for the benefit of the Company.
Executive shall cooperate, to the extent his expenses are reimbursed by the
Company, with any reasonable requests by the Company in connection with any
contest or disputes with the Internal Revenue Service in connection with the
Excise Tax or 409A Tax.     (v)   Executive expressly acknowledges and agrees
that the Gross-Up Payment in Paragraph 9(ii) is limited exclusively to Excise
Tax that may come due in connection with Payments to or for the benefit of
Executive as a result of the Transaction, and that Executive will not be
entitled to any Gross-Up Payments as a result of any change of control that may
occur following the Effective Date.

-12-



--------------------------------------------------------------------------------



 



Execution Version
     10. Mitigation. Executive shall not be required to mitigate amounts payable
under this Agreement by seeking other employment or otherwise, and there shall
be no offset against amounts due Executive under this Agreement on account of
subsequent employment except as specifically provided herein. Additionally,
amounts owed to Executive under this Agreement shall not be offset by any claims
the Company may have against Executive, and the Company’s obligation to make the
payments provided for in this Agreement and otherwise to perform its obligations
hereunder shall not be affected by any other circumstances, including, without
limitation, any counterclaim, recoupment, defense or other right which the
Company may have against Executive or others.
     11. Restrictive Covenants.
     (a) Confidential Information.

  (i)   Executive acknowledges that the Company and its Affiliates continually
develop Confidential Information, that Executive has developed and will develop
Confidential Information for the Company or its Affiliates, and that Executive
has learned and will learn of Confidential Information during the course of his
employment. Executive will comply with the policies and procedures of the
Company and its Affiliates for protecting Confidential Information. Executive
shall hold in a fiduciary capacity for the benefit of the Company all trade
secrets and Confidential Information, knowledge or data relating to the Company,
its Affiliates and their businesses and investments, which shall have been
obtained by Executive during Executive’s employment by the Company and which is
not generally available public knowledge (other than by acts of Executive in
violation of this Agreement or by any other person having an obligation of
confidentiality to the Company or any of its Affiliates). Except as may be
required or appropriate in connection with carrying out his duties under this
Agreement, Executive shall not, without the prior written consent of the Company
or as may otherwise be required by law or any legal process, or as is necessary
in connection with any adversarial proceeding against the Company (in which case
Executive shall use his reasonable best efforts in cooperating with the Company
in obtaining a protective order against disclosure by a court of competent
jurisdiction), use, communicate or divulge any such trade secrets, Confidential
Information, knowledge or data to anyone other than the Company and those
designated by the Company or on behalf of the Company in the furtherance of its
business. Executive understands that this restriction shall continue to apply
after his employment terminates, regardless of the reason for such termination.

-13-



--------------------------------------------------------------------------------



 



Execution Version

      For purposes of this Agreement, “Confidential Information” shall mean any
and all information of the Company and its Affiliates that is not generally
known by those with whom the Company or any of its Affiliates competes or does
business, or with whom the Company or any of its Affiliates plans to compete or
do business, and any and all information, publicly known in whole or in part or
not, which, if disclosed by the Company or any of its Affiliates, would assist
in competition against them. Confidential Information includes without
limitation such information relating to (i) the development, research, testing,
manufacturing, marketing and financial activities of the Company and its
Affiliates, (ii) the costs, sources of supply, financial performance and
strategic plans of the Company and its Affiliates, (iii) the identity and
special needs of the customers of the Company and its Affiliates and (iv) the
people and organizations with whom the Company and its Affiliates have business
relationships and the nature and substance of those relationships. Confidential
Information also includes any information that the Company or any of its
Affiliates has received, or may receive hereafter, belonging to customers or
others with any understanding, express or implied, that the information would
not be disclosed to others.         For purposes of this Agreement, “Affiliates”
shall mean all persons and entities directly or indirectly controlling,
controlled by or under common control with the Company, where control may be by
management authority, contract or equity interest. For the avoidance of doubt,
Affiliates includes Holdings.     (ii)   All documents, records, tapes and other
media of every kind and description relating to the business, present or
otherwise, of the Company or its Affiliates, and any copies, in whole or in
part, thereof (the “Documents”), whether or not prepared by Executive, shall be
the sole and exclusive property of the Company and its Affiliates. Executive
shall safeguard all Documents and shall surrender to the Company at the time his
employment terminates, or at such earlier time or times as the Board of the
Company or Holdings or its designee may specify, all Documents then in
Executive’s possession or control.

     (b) Restricted Activities. Executive hereby agrees that some restrictions
on his activities during and after his employment are necessary to protect the
goodwill, trade secrets, Confidential Information and other legitimate interests
of the Company and its Affiliates. In consideration of Executive’s employment
hereunder, and the Company’s agreement to grant Executive access to trade
secrets and other Confidential Information of the Company and its Affiliates and
to their customers, and in view of the confidential position to be held by
Executive hereunder, Executive agrees as follows:

-14-



--------------------------------------------------------------------------------



 



Execution Version

  (i)   Non-Solicitation. During the Employment Period and during the two year
period immediately following termination of the Employment Period (the
“Restricted Period”), Executive shall not, directly or indirectly: (A) hire,
solicit for hiring or assist in any way in the hiring of any employee or
independent contractor of the Company or any of its Affiliates, or induce or
otherwise attempt to influence any employee or independent contractor to
terminate or diminish such employment or contractor relationship or to become
employed by any other radio broadcasting station or any other entity engaged in
the radio business, the television business or in any other business in which
the Company or any of its Affiliates is engaged (which, for the avoidance of
doubt, includes without limitation the business of providing clients with
advertising opportunities through billboards, street furniture displays, transit
displays and other out-of-home advertising displays, such as wallscapes,
spectaculars and mall displays (the “Outdoor Business”)), or (B) solicit or
encourage any customer of the Company or any of its Affiliates to terminate or
diminish its relationship with them, or seek to persuade any such customer or
prospective customer to conduct with anyone else any business or activity which
such customer or prospective customer conducts or could conduct with the Company
or any of its Affiliates. For purposes of this Agreement, an “employee” of the
Company or any of its Affiliates is any person who was such at any time within
the preceding two years; a “customer” of the Company or any of its Affiliates is
any person or entity who is or has been a customer at any time within the
preceding two years; and a “prospective customer” is any person or entity whose
business has been solicited on behalf of the Company or any of its Affiliates at
any time within the preceding two years, other than by form letter, blanket
mailing or published advertisement. Notwithstanding this provision, during the
Restricted Period, Executive will not be prohibited from hiring or soliciting
his current assistant to work for him following his termination of employment
with the Company.     (ii)   Non-Competition. For the six months following his
termination of employment with the Company, Executive shall not, directly or
indirectly, whether as owner, partner, investor, consultant, agent, employee,
co-venturer or otherwise, compete with the Company or any of its Affiliates
within the United States or anywhere else in the world where the Company or any
of its Affiliates does business, or undertake any planning for any business
competitive with the Company or any of its Affiliates. Specifically, but without
limiting the foregoing, Executive agrees not to engage in any manner in any
activity that is directly or indirectly competitive or potentially competitive
with the business of the Company or any of its Affiliates as conducted or under
consideration at any time during Executive’s employment, and Executive further
agrees not

-15-



--------------------------------------------------------------------------------



 



Execution Version

      to work for or provide services to, in any capacity, whether as an
employee, independent contractor or otherwise, whether with or without
compensation, any person or entity that is engaged in any business that is
competitive with the business of the Company or any of its Affiliates for which
Executive has provided services, as conducted or in planning during his
employment. For the purposes of this Section 11, the business of the Company and
its Affiliates shall include the radio and television businesses, the Outdoor
Business and any other business that was conducted or in planning during
Executive’s employment. The foregoing, however, shall not prevent Executive’s
direct or beneficial ownership of up to five percent (5%) of the equity
securities of any entity, whether or not in the same or competing business.

     (c) Assignment of Rights to Intellectual Property.

  (i)   Executive shall promptly and fully disclose all Intellectual Property to
the Company. Executive hereby assigns and agrees to assign to the Company (or as
otherwise directed by the Company) Executive’s full right, title and interest in
and to all Intellectual Property. Executive agrees to execute any and all
applications for domestic and foreign patents, copyrights or other proprietary
rights and to do such other acts (including without limitation the execution and
delivery of instruments of further assurance or confirmation) requested by the
Company to assign the Intellectual Property to the Company and to permit the
Company to enforce any patents, copyrights or other proprietary rights to the
Intellectual Property. Executive will not charge the Company for time spent in
complying with these obligations. All copyrightable works that Executive creates
shall be considered “work made for hire” and shall, upon creation, be owned
exclusively by the Company.     (ii)   For purposes of this Agreement,
“Intellectual Property” means inventions, discoveries, developments, methods,
processes, compositions, works, concepts and ideas (whether or not patentable or
copyrightable or constituting trade secrets) conceived, made, created, developed
or reduced to practice by Executive (whether alone or with others, whether or
not during normal business hours or on or off Company premises) during
Executive’s employment that relate to either the Products or any prospective
activity of the Company or any of its Affiliates or that make use of
Confidential Information or any of the equipment or facilities of the Company or
any of its Affiliates; and “Products” means all products planned, researched,
developed, tested, manufactured, sold, licensed, leased or otherwise distributed
or put into use by the Company or any of its Affiliates, together with all
services provided or planned by the Company or any of its Affiliates, during
Executive’s employment.

-16-



--------------------------------------------------------------------------------



 



Execution Version
     (d) Conflict of Interest. Executive agrees that, during his employment with
the Company, he will not undertake any outside activity, whether or not
competitive with the business of the Company or its Affiliates, that could
reasonably give rise to a conflict of interest with the Company or any of its
Affiliates.
     (e) Modification of Covenants. The parties hereby acknowledge that the
restrictions in this Section 11 have been specifically negotiated and agreed to
by the parties hereto, and are limited only to those restrictions necessary to
protect the Company and its Affiliates from unfair competition. Executive
acknowledges that he has carefully read and considered all the terms and
conditions of this Agreement, including the restrictions in Section 11 hereof,
and agrees without reservation that each of the restraints contained herein is
necessary for the reasonable and proper protection of the goodwill, trade
secrets, Confidential Information and other legitimate interests of the Company
and its Affiliates; and that each and every one of those restraints is
reasonable in respect to subject matter, length of time and geographic area.
Executive acknowledges that the Company operates in major, medium and
small-sized markets throughout the United States and many foreign countries,
that the effect of Section 11(b) may be to prevent him from working in a
competitive business after his termination of employment hereunder, and that
these restraints, individually or in the aggregate, will not prevent him from
obtaining other suitable employment during the period in which he is bound by
such restraints. The parties hereby agree that if the scope or enforceability of
any provision, paragraph or subparagraph of this Section 11 is in any way
disputed at any time, and should a court find that such restrictions are overly
broad, the court shall modify and enforce the covenant to permit its enforcement
to the maximum extent permitted by law. Each provision, paragraph and
subparagraph of this Section 11 is separable from every other provision,
paragraph, and subparagraph, and constitutes a separate and distinct covenant.
     (f) Remedies. Executive hereby expressly acknowledges that any breach or
threatened breach by Executive of any of the terms set forth in Section 11 of
this Agreement would result in significant, irreparable and continuing injury to
the Company, the monetary value of which would be difficult to establish or
measure. Therefore, Executive agrees that, in addition to any other remedies
available to it, the Company shall be entitled to preliminary and permanent
injunctive relief in a court of appropriate jurisdiction against any breach or
threatened breach, without having to post bond, as well as the recovery of all
reasonable attorney’s fees expended in enforcing its rights hereunder, if the
Company is the prevailing party.
     12. Indemnification.
     (a) General. The Company agrees that if Executive is made a party or is
threatened to be made a party to any action, suit or proceeding, whether civil,
criminal, administrative or investigative (a “Proceeding”), by reason of the
fact that Executive is or was a trustee, director or officer of the Company,
Holdings, or any subsidiary thereof, or is or was serving at the request of the
Company or any subsidiary as a trustee, director, officer, member, employee or
agent of another corporation or a partnership, joint venture, trust or other
enterprise, including, without limitation, service with respect to employee
benefit plans, whether or not the basis of such Proceeding is alleged action in
an official capacity as a trustee, director, officer, member, employee or agent
while serving as a

-17-



--------------------------------------------------------------------------------



 



Execution Version
trustee, director, officer, member, employee or agent, Executive shall be
indemnified and held harmless by the Company to the fullest extent authorized by
Texas law, as the same exists or may hereafter be amended, against all Expenses
incurred or suffered by Executive in connection therewith, and, notwithstanding
any provision in this Agreement to the contrary, such indemnification shall
continue as to Executive even if Executive has ceased to be an officer,
director, trustee or agent, or is no longer employed by the Company, and shall
inure to the benefit of his heirs, executors and administrators.
     (b) Expenses. As used in this Agreement, the term “Expenses” shall include,
without limitation, damages, losses, judgments, liabilities, fines, penalties,
excise taxes, settlements, costs, attorneys’ fees, accountants’ fees, and
disbursements and costs of attachment or similar bonds, investigations, and any
expenses of establishing a right to indemnification under this Agreement.
     (c) Enforcement. If a valid claim or request under this Agreement is not
paid by the Company or on its behalf within thirty (30) days after a written
claim or request has been received by the Company, Executive may at any time
thereafter bring suit against the Company to recover the unpaid amount of the
claim or request and, if successful in whole or in part, Executive shall be
further entitled to be paid the expenses of prosecuting such suit. All
obligations for indemnification hereunder shall be subject to, and paid in
accordance with, applicable Texas law.
     (d) Partial Indemnification. If Executive is entitled under any provision
of this Agreement to indemnification by the Company for some or a portion of any
Expenses, but not, however, for the total amount thereof, the Company shall
nevertheless indemnify Executive for the portion of such Expenses to which
Executive is entitled.
     (e) Advances of Expenses. Expenses incurred by Executive in connection with
any Proceeding shall be paid by the Company in advance upon request of Executive
that the Company pay such Expenses; but, only in the event that Executive shall
have delivered in writing to the Company (i) an undertaking to reimburse the
Company for Expenses with respect to which Executive is not entitled to
indemnification and (ii) an affirmation of his good faith belief that the
standard of conduct necessary for indemnification by the Company has been met.
     (f) Notice of Claim. Executive shall give to the Company notice of any
claim made against him for which indemnification will or could be sought under
this Agreement. In addition, Executive shall give the Company such information
and cooperation as it may reasonably require and as shall be within Executive’s
power and at such times and places as are mutually convenient for Executive and
the Company.
     (g) Defense of Claim. With respect to any Proceeding as to which Executive
notifies the Company of the commencement thereof:

  (i)   The Company will be entitled to participate therein at its own expense;
and     (ii)   Except as otherwise provided below, to the extent that it may
wish, the Company will be entitled to assume the defense thereof, with

-18-



--------------------------------------------------------------------------------



 



Execution Version

      counsel reasonably satisfactory to Executive, which in the Company’s sole
discretion may be regular counsel to the Company and may be counsel to other
officers and directors of the Company or any subsidiary. Executive shall also
have the right to employ his own counsel in such action, suit or proceeding if
he reasonably concludes that failure to do so would involve a conflict of
interest between the Company and Executive, and, under such circumstances, the
fees and expenses of such counsel shall be at the expense of the Company.    
(iii)   The Company shall not be liable to indemnify Executive under this
Agreement for any amounts paid in settlement of any action or claim effected
without its written consent. The Company shall not settle any action or claim in
any manner which would impose any penalty or limitation on Executive without
Executive’s written consent. Neither the Company nor Executive will unreasonably
withhold or delay their consent to any proposed settlement.

     (h) Non-exclusivity. The right to indemnification and the payment of
expenses incurred in defending a Proceeding in advance of its final disposition
conferred in this Section 12 shall not be exclusive of any other right which
Executive may have or hereafter may acquire under any statute, provision of the
declaration of trust or certificate of incorporation or by-laws of the Company,
Holdings or any subsidiary, agreement, vote of shareholders or disinterested
directors or trustees or otherwise.
     13. Arbitration. Except as provided for in Section 11 of this Agreement, if
any contest or dispute arises between the parties with respect to this
Agreement, such contest or dispute shall be submitted to binding arbitration for
resolution in San Antonio, Texas in accordance with the rules and procedures of
the Employment Dispute Resolution Rules of the American Arbitration Association
then in effect. The decision of the appointed arbitrator shall be final and
binding on both parties, and any court of competent jurisdiction may enter
judgment upon the award. The losing party shall pay all expenses relating to
such arbitration, including, but not limited to, the prevailing party’s legal
fees and expenses.
     14. Successors; Binding Agreement.
     (a) Company’s Successors. No rights or obligations of the Company under
this Agreement may be assigned or transferred, except that the Company will
require any successor (whether direct or indirect, by purchase, merger,
consolidation or otherwise) to all or substantially all of the business and/or
assets of the Company to expressly assume and agree to perform this Agreement in
the same manner and to the same extent that the Company would be required to
perform it if no such succession had taken place. As used in this Agreement,
“Company” shall mean the Company as hereinabove defined and any successor to its
business and/or assets (by merger, purchase or otherwise) which executes and
delivers the agreement provided for in this Section 14 or which otherwise
becomes bound by all the terms and provisions of this Agreement by operation of
law.
     (b) Executive’s Successors. No rights or obligations of Executive under
this Agreement may be assigned or transferred by Executive other than his right
to payments

-19-



--------------------------------------------------------------------------------



 



Execution Version
or benefits hereunder, which may be transferred only by will or the laws of
descent and distribution. Upon Executive’s death, this Agreement and all rights
of Executive hereunder shall inure to the benefit of and be enforceable by
Executive’s beneficiary or beneficiaries, personal or legal representatives, or
estate, to the extent any such person succeeds to Executive’s interests under
this Agreement. Executive shall be entitled to select and change a beneficiary
or beneficiaries to receive any benefit or compensation payable hereunder
following Executive’s death by giving the Company written notice thereof. In the
event of Executive’s death or a judicial determination of his incompetence,
reference in this Agreement to Executive shall be deemed, where appropriate, to
refer to his beneficiary(ies), estate or other legal representative(s). If
Executive should die following his Date of Termination while any amounts would
still be payable to him hereunder if he had continued to live, all such amounts
unless otherwise provided herein shall be paid in accordance with the terms of
this Agreement to such person or persons so designated in writing by Executive,
or otherwise to his legal representatives or estate.
     15. Notice. For the purposes of this Agreement, notices, demands and all
other communications provided for in this Agreement shall be in writing and
shall be deemed to have been duly given when delivered either personally or by
United States certified or registered mail, return receipt requested, postage
prepaid, addressed as follows:
     If to Executive:
Mark P. Mays
200 East Basse Road
San Antonio, Texas 78209
     with a copy to:
Schmoyer Reinhard LLP
3619 Paesanos Parkway, Suite 202
San Antonio, Texas 78231
Attn: Shannon B. Schmoyer
     If to the Company:
CC Media Holdings, Inc.
200 East Basse Road
San Antonio, Texas 78209
Attention: Secretary
     and
Clear Channel Communications, Inc.
200 East Basse Road
San Antonio, Texas 78209
Attention: General Counsel

-20-



--------------------------------------------------------------------------------



 



Execution Version
     with a copy to:
Ropes & Gray LLP
One International Place
Boston, MA 02110
Attention: Loretta Richard
or to such other address as any party may have furnished to the other in writing
in accordance herewith, except that notices of change of address shall be
effective only upon receipt.
     16. Miscellaneous. No provisions of this Agreement may be amended,
modified, or waived unless such amendment or modification is agreed to in
writing signed by Executive and by a duly authorized officer of the Company, and
such waiver is set forth in writing and signed by the party to be charged. No
waiver by either party hereto at any time of any breach by the other party
hereto of any condition or provision of this Agreement to be performed by such
other party shall be deemed a waiver of similar or dissimilar provisions or
conditions at the same or at any prior or subsequent time. No agreements or
representations, oral or otherwise, express or implied, with respect to the
subject matter hereof have been made by either party which are not set forth
expressly in this Agreement. The respective rights and obligations of the
parties hereunder shall survive Executive’s termination of employment and the
termination of this Agreement to the extent necessary for the intended
preservation of such rights and obligations. The validity, interpretation,
construction and performance of this Agreement shall be governed by the laws of
the State of Texas without regard to its conflicts of law principles.
     17. Validity. The invalidity or unenforceability of any provision or
provisions of this Agreement shall not affect the validity or enforceability of
any other provision of this Agreement, which shall remain in full force and
effect.
     18. Counterparts. This Agreement may be executed in one or more
counterparts, each of which shall be deemed to be an original but all of which
together will constitute one and the same instrument.
     19. Entire Agreement. This Agreement sets forth the entire agreement of the
parties hereto in respect of the subject matter contained herein, and supersedes
all prior agreements, promises, covenants, arrangements, communications,
representations or warranties, whether oral or written, by any officer, employee
or representative of any party hereto in respect of such subject matter,
including but not limited to the Existing Agreement, and excluding only any
existing obligations on the part of Executive with respect to Confidential
Information, assignment of intellectual property, non-competition and the like.
Any prior agreement of the parties hereto in respect of the subject matter
contained herein is hereby terminated and cancelled.
     20. Taxes. All payments hereunder shall be subject to any required
withholding of federal, state and local taxes pursuant to any applicable law or
regulation. The Company, Holdings, and Executive shall each use reasonable best
efforts to minimize all taxes that may be due in connection with any award or
payment made pursuant to this Agreement or otherwise, including in connection
with the Senior Executive Restricted Stock Award dated July 30, 2008 and
amendments to be made to Executive’s Equity Incentive Awards pursuant to Section
5(f) of this Agreement ; provided, that Executive shall only be required to use
such reasonable best

-21-



--------------------------------------------------------------------------------



 



Execution Version
efforts to the extent that Executive will not be economically disadvantaged as a
result of such efforts.
     21. Noncontravention. The Company represents that the Company is not
prevented from entering into or performing this Agreement by the terms of any
law, order, rule or regulation, its by-laws or declaration of trust, or any
agreement to which it is a party, other than which would not have a material
adverse effect on the Company’s ability to enter into or perform this Agreement.
     22. Section Headings. The section headings in this Agreement are for
convenience of reference only, and they form no part of this Agreement and shall
not affect its interpretation.
Remainder of page intentionally left blank

-22-



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of
the date first above written.

        Clear Channel Communications, Inc.
    By:   /s/ Robert H. Walls, Jr.       Name:   Robert H. Walls, Jr.     
Title:   Executive Vice President, General Counsel and Secretary     

        CC Media Holdings, Inc.
    By:   /s/ Robert H. Walls, Jr.       Name:   Robert H. Walls, Jr.     
Title:   Executive Vice President, General Counsel and Secretary     

            /s/ Mark P. Mays     Mark P. Mays           

 



--------------------------------------------------------------------------------



 



Appendix A-Powers and Duties of Chairman
Title: Chairman of Company and Holdings
Job Specification:
Transitional Phase

•   Executive shall work collaboratively with new Chief Executive Officer to
effect smooth transition into position, including but not limited to:

  •   Assisting with Employee and team communications;     •   Developing
Customer and/or other constituent communications;     •   Sharing information
and assisting new Chief Executive Officer with respect to corporate strategy;
and     •   Remaining available for meetings with Chief Executive Officer as
needed and requested; and     •   Advising and consulting with Chief Executive
Officer as reasonably requested.

Ongoing Role through Employment Period

•   Through the Employment Period, as Chairman, Executive shall:

  •   Work with new Chief Executive Officer to set Board agenda and ensure
proper information flow to the Board;     •   Ensure proper assignment of Board
duties to the appropriate Board members;     •   Ensure proper Board committee
structure and composition;     •   Work with committee chairmen to coordinate
the schedules of committee meetings;     •   Remain available to provide advice
and input to Chief Executive Officer of the Company regarding long term strategy
and vision, as requested; and     •   Carry out other duties as needed, and as
requested by the Board and Chief Executive Officer.

As Chairman, Executive shall have such other powers and duties as may be
reasonably prescribed by the Board consistent with such position; provided, that
such other powers and duties are consistent with Executive’s position as
Chairman. Additionally, as Chairman, Executive shall have the powers and duties
as provided by Company Policy, including but not limited to the Aircraft
Benefit.

 



--------------------------------------------------------------------------------



 



APPENDIX B-2010 PERFORMANCE BONUS
2010 Annual Bonus for Mark P. Mays
RESOLVED, that the Amended and Restated Employment Agreement dated June 28,
2008, as further amended on January 20, 2009 (the “Employment Agreement”) by and
among the Corporation, CC Media Holdings, Inc. and Mark Mays (“Executive”)
provides for the determination of the annual Performance Bonus on the basis set
forth therein, unless the Corporation and the Executive agree otherwise; and,
provided that for 2010, the Corporation has determined that the amount of the
Executive’s Performance Bonus shall be calculated based on the following
schedule in lieu of the basis set forth in the Employment Agreement:

                Achieved OIBDAN/Target OIBDAN,           (expressed as a
percentage)     Performance Bonus    
90% or less
    $0    
100%
    $2,000,000    
120% or more
    $4,000,000    

; and, provided that Achieved OIBDAN shall be adjusted to take into account any
acquisitions or divestitures made during 2010 and, provided further, for the
avoidance of doubt, that OIBDAN is reportable OIBDAN before restructuring
charges, such that Target OIBDAN and Achieved OIBDAN include the same
businesses, assets or operations for such period, as reasonably determined by
the Compensation Committee and Board; and provided further, that Target OIBDAN
shall be $          for purposes of determining whether Executive is eligible to
receive 100% of his Performance Bonus and shall be $              for purposes
of determining whether Executive is eligible to receive more than 100% of his
Performance Bonus; and, provided further; for avoidance of doubt, if the
Achieved OIBDAN is between $            and $            , the Executive shall
be entitled to a Performance Bonus of $2,000,000.

 



--------------------------------------------------------------------------------



 



Mark Mays
Bonus 2010
Target
payout at target            2,000,000

                                        OIBDAN     OIBDAN     Payout     Payout
          ($000)     (% of Target)     (% of target)     ($)    
THRESHOLD
                           
 
                           
 
                           
 
                           
 
                           
 
                           
 
                           
 
                           
 
                           
 
                           
TARGET 1
                           
 
                           
 
                           
TARGET 2
                           
 
                           
 
                           
 
                           
 
                           
 
                           
 
                           
 
                           
 
                           
 
                           
 
                           
 
                           
 
                           
 
                           
 
                           
 
                           
 
                           
 
                           
 
                           
 
                           
MAXIMUM
                           



OIBDAN shall be reportable OIBDAN adjusted for acquisitions and divestitures
and, provided further, OIBDAN is reportable OIBDAN before restructuring charges.
Performance between points shall be interpolated — i.e.      % of target would
be $            payout

 



--------------------------------------------------------------------------------



 



Appendix C
Shares Subject to Exercise Under Restricted Stock Put Option
Pursuant to Section 5(f)(i)(1), Executive may exercise, during the 30 day period
starting on August 15, 2010, the Restricted Stock Put Option pursuant to
Section 7.3.1 of Exhibit A to the Letter Agreement with respect to the following
200,000 shares of Holdings stock owned by Executive (without regard to any
conditions or restrictions set forth in the Letter Agreement):

•   179,141 shares of Holdings stock beneficially owned by         ; and

•   20,859 shares owned by Mark P. Mays (to be acquired upon vesting on July 30,
2010 pursuant to the terms of the July 30, 2008 Senior Executive Restricted
Stock Award Agreement).

 



--------------------------------------------------------------------------------



 



Appendix D
Executive Release of Claims
     FOR AND IN CONSIDERATION OF the benefits to be provided me in connection
with the termination of my employment, as set forth in the employment agreement
between me, Mark P. Mays (“Executive”), Clear Channel Communications, Inc. (the
“Company”), and CC Media Holdings, Inc. (“Holdings”) effective as of June ___,
2010 (the “Agreement”), which are conditioned on my signing this Release of
Claims and to which I am not otherwise entitled, and for other good and valuable
consideration, the receipt and sufficiency of which is hereby acknowledged, I,
on my own behalf and on behalf of my heirs, executors, administrators,
beneficiaries, representatives and assigns, and all others connected with or
claiming through me, hereby release and forever discharge the Company, Holdings
and all of their respective subsidiaries and other affiliates, past, present and
future officers, directors, trustees, shareholders, employees, agents, general
and limited partners, members, managers, joint venturers, representatives,
successors and assigns, and all others connected with any of them, all of the
foregoing both individually and in their official capacities, from any and all
causes of action, rights or claims of any type or description, known or unknown,
which I have had in the past, now have, or might now have, through the date of
my signing of this Release of Claims, in any way resulting from, arising out of
or connected with my employment by the Company or any of its subsidiaries or
other affiliates or the termination of that employment or pursuant to any
federal, state or local law, regulation or other requirement (including without
limitation Title VII of the Civil Rights Act of 1964, the Age Discrimination in
Employment Act, the Americans with Disabilities Act, and the fair employment
practices laws of the state or states in which I have been employed by the
Company or any of its subsidiaries or other affiliates, each as amended from
time to time).
Excluded from the scope of this Release of Claims is (i) any claim arising under
the terms of the Agreement after the effective date of this Release of Claims,
(ii) any right of indemnification or contribution that I have pursuant to the
Articles of Incorporation or By- Laws of the Company or any of its subsidiaries
or other affiliates, and (iii) any claims under any of the equity incentive plan
and equity-based award agreements referenced in the Agreement with respect to
any securities (including shares, options, and any other equity-based rights)
that I continue to hold after I sign this Release of Claims.
In signing this Release of Claims, I acknowledge my understanding that I may not
sign it prior to the termination of my employment, but that I may consider the
terms of this Release of Claims for up to twenty-one (21) days (or such longer
period as the Company may specify) from the later of the date my employment with
the Company terminates or the date I receive this Release of Claims. I also
acknowledge that I am advised by the Company and its subsidiaries and other
affiliates to seek the advice of an attorney prior to signing this Release of
Claims; that I have had sufficient time to consider this Release of Claims and
to consult with an attorney, if I wished to do so, or to consult with any other
person of my choosing before signing; and that I am signing this Release of
Claims voluntarily and with a full understanding of its terms.
I further acknowledge that, in signing this Release of Claims, I have not relied
on any promises or representations, express or implied, that are not set forth
expressly in the

 



--------------------------------------------------------------------------------



 



Agreement. I understand that I may revoke this Release of Claims at any time
within seven (7) days of the date of my signing by written notice to the
Chairman of the Board of Directors of the Company and that this Release of
Claims will take effect only upon the expiration of such seven-day revocation
period and only if I have not timely revoked it.
Intending to be legally bound, I have signed this Release of Claims under seal
as of the date written below.
Signature: _________________________
Name (please print): __________________________
Date Signed: _______________________

 



--------------------------------------------------------------------------------



 



Appendix E
Company Release of Claims
     FOR GOOD AND VALUABLE CONSIDERATION, the receipt and sufficiency of which
is hereby acknowledged, and as required by the agreement between Mark P. Mays
(“Executive”), Clear Channel Communications, Inc. (the “Company”), and CC Media
Holdings, Inc. (“Holdings”) effective as of June ___, 2010, the Company, and
Holdings, on their own behalf and on behalf of their predecessors, affiliates
and successors, and each of their past, present, and future officers, directors,
employees, representatives, attorneys, insurers, agents and assigns,
individually and in their official capacities, hereby release and forever
discharge Mark P. Mays from any and all causes of action, rights or claims of
any type or description, known or unknown, which they have had in the past, now
have, or might now have, through the date of signing of this Release of Claims,
in any way resulting from, arising out of or connected with Executive’s
employment by the Company or any of its subsidiaries or other affiliates or the
termination of that employment or pursuant to any federal, state or local law,
regulation or other requirements, including without limitation those arising
under common law.
     Excluded from the scope of this Release of Claims is (i) any claim arising
after the effective date of this Release of Claims; and (ii) any claims relating
to Executive’s commission of fraud, criminal acts, or other substantial, willful
and intentional misconduct related to the Executive’s employment with the
Company or any of its affiliates.
     Intending to be legally bound, the parties below have signed this Release
of Claims under seal as of the date written below.

        Clear Channel Communications, Inc.
    By:         Name:         Title:        

        CC Media Holdings, Inc.
    By:         Name:         Title:        

 